Hill, J.,
dissenting. It seems to me clear that the order to which the bill of exceptions is taken is not a final judgment, and that the case is still pending in the court below; and unless the judgment is a final disposition of the case, it can not be brought to this court. Civil Code, § 6138. The trial judge did not consider it a final judgment, for it recites that “for the present” the child will be remanded to the defendants for a certain length of time, and then delivered to the mother until a certain time; and after that the child was to be returned to the defendants again and kept by them “until the first day of December, 1916,” when, as the order recites, the court would hear evidence as to the good conduct of the mother, and would then “provide by further order for the custody of said child,” etc. Properly construed, the order in this case is a temporary or administrative one until the final hearing in December, when the court would hear further evidence 'and make a final order as to the disposition of the child. I do not think the case of Richards v. McHan, 139 Ga. 37, cited by the majority, is in point or controlling.